Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered December 18, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of criminal sale of a controlled substance in the third degree. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the prosecution’s evidence, including those that arose from testimony concerning *787the contents of the vials defendant sold the undercover officer, were properly placed before the jury, and after considering the relative force of the conflicting testimony and the competing inferences that may be drawn therefrom, we find no reason on the record before us to disturb its determination.
Defendant’s contention that he was deprived of a fair trial by the prosecutor’s summation is unpreserved as a matter of law, and we decline to review it in the interest of justice. Were we to review the contention, we would find it to be without merit. Concur—Sullivan, J. P., Carro, Kupferman and Nardelli, JJ.